Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18, 1st line, the term “17” has been replaced with --16--, due to claim 17 depending from claim 16 being cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As regards the invention recited in independent claims 1 and 16, the combination recited in the claim is novel and unobvious.  Of particular interest is the amendment adding further detail to the biasing assembly.  Naturally the allowability of the limitation in and of itself is not at issue.  Nevertheless, in combination with the remainder of the elements recited in the claim, the claimed subject matter is allowable.  
While the prior art of record discloses many of the claimed limitations, the prior art of record fails to disclose or make obvious the invention as claimed.  Accordingly, it is clear that the prior art of record does not anticipate, nor make obvious, the claimed invention, alone or in combination therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

December 17, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762